                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

IN RE:                              §           CASE NO. 19-50304-CAG
                                    §
R. BRYAN BLUMENKRANTZ               §
JULIE BLUMENKRANTZ                  §
                                    §
DEBTORS                             §           CHAPTER 7
____________________________________________________________________________

                   MOTION TO EXPEDITE HEARING ON THE
 CHAPTER 7 TRUSTEE’S AMENDED MOTION TO (I) APPROVE A SHORT SALE OF
REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
            INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m),
(II) SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE,
                           AND (III ) OTHER RELIEF
 ____________________________________________________________________________

TO THE HONORABLE, CRAIG A. GARGOTTA,
UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, Jose C. Rodriguez, Trustee in the above styled and numbered case,

requesting an expedited hearing on the Chapter 7 Trustee’s Amended Motion to (I) Approve a

Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests

Pursuant to 11 U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement between Secured Lender

and the Estate, and (III) Other Relief (the “Motion”), and would show the Court as follows:


         1.    February 11, 2019, R. Bryan Blumenkrantz and Julie Blumenkrantz filed for relief

under Chapter 7 of the United States Bankruptcy Code. On February 11, 2019, Jose C. Rodriguez

was appointed Chapter 7 Trustee and continues to serve in that capacity.

         2.    On February 12, 2020, the Chapter 7 Trustee’s Amended Motion to (I) Approve a

Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests
Pursuant to 11 U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement between Secured Lender

and the Estate, and (III) Other Relief was filed (Dkt. #55).

        3.      The Trustee seeks an expedited hearing on Chapter 7 Trustee’s Amended Motion

to (I) Approve a Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances,

and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement between

Secured Lender and the Estate, and (III) Other Relief for the following reasons:

                a.     The buyer seeks to finalize the sale as soon as possible due to the terms of

                       the Secured Creditors letter of consent to the short sale which has an

                       expiration date of February 28, 2020.

        WHEREFORE, PREMISES CONSIDERED, Trustee respectfully requests that the Court

enter an Order approving and setting an expedited hearing on the Chapter 7 Trustee’s Amended

Motion to (I) Approve a Short Sale of Real Property Free and Clear of Liens, Claims,

Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m), (II) Surcharge

Agreement between Secured Lender and the Estate, and (III) Other Relief. Trustee further prays

for general relief.

        Dated: February 12, 2020.
                                                      Respectfully submitted,

                                                      Law Offices of Jose C. Rodriguez
                                                      342 W. Woodlawn, Ste. 103
                                                      San Antonio, TX 78212
                                                      Tel: (210) 738-8881
                                                      Fax: (210) 738-8882
                                                      Email: jrodlaw@sbcglobal.net

                                                      By: /s/ Jose C. Rodriguez
                                                      SBN: 17146450
                                                      CHAPTER 7 TRUSTEE
______________________________________________________________________________

                       CERTIFICATE OF CONFERENCE
______________________________________________________________________________

        I hereby certify that I have conferred with representatives of the Secured Creditor by and
through my agent, BK Global about this Motion to Expedite and that both parties are in
agreement with an expedited consideration of Chapter 7 Trustee’s Amended Motion to (I)
Approve a Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances, and
Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement between
Secured Lender and the Estate, and (III) Other Relief.

                                                     /s/ Jose C. Rodriguez


______________________________________________________________________________

                          CERTIFICATE OF SERVICE
______________________________________________________________________________

        I hereby certify that a true and correct copy of the foregoing document, along with a copy
of the Proposed Order was filed with the Court and either served electronically upon those
parties registered to receive electronic notice via the Court’s CM/ECF system on the 12th day of
February , 2020 or sent by United States First Class Mail on the 13th day of February , 2020 to
the parties as set forth in the attached mailing matrix .

                                                     /s/ Jose C. Rodriguez
Label Matrix for local noticing           U.S. BANKRUPTCY COURT                  American Express National Bank
0542-5                                    615 E. HOUSTON STREET, ROOM 597        c/o Becket and Lee LLP
Case 19-50304-cag                         SAN ANTONIO, TX 78205-2055             PO Box 3001
Western District of Texas                                                        Malvern PA 19355-0701
San Antonio
Wed Feb 12 10:30:36 CST 2020
Amex                                      Attorney General of the US             Bank Of America
Correspondence/Bankruptcy                 Department of Justice                  4909 Savarese Circle
PO Box 981540                             950 Pennsylvania Ave. NW               FL1-908-01-50
El Paso, TX 79998-1540                    Washington, DC 20530-0009              Tampa, FL 33634-2413


Bank of America, N.A.                     Barclays Bank Delaware                 Chase Bank USA, N.A.
P O Box 982284                            Attn: Correspondence                   c/o National Bankruptcy Services, LLC
El Paso, TX 79998-2284                    PO Box 8801                            P.O. Box 9013
                                          Wilmington, DE 19899-8801              Addison Texas 75001-9013


Chase Bank USA, N.A.                      Chase Card Services                    Chrysler Financial/TD Auto
c/o Robertson, Anschutz & Schneid, P.L.   Correspondence Dept                    Attn: Bankruptcy
6409 Congress Avenue, Suite 100           PO Box 15298                           PO Box 9223
Boca Raton, FL 33487-2853                 Wilmington, DE 19850-5298              Farmington Hills, MI 48333-9223


Citibank, N.A.                            Citicards Cbna                         Curry County Tax Appraisal
701 East 60th Street North                Citi Bank                              417 Gidding St, Ste. 100
Sioux Falls, SD 57104-0493                PO Box 6077                            Clovis, MN 88101-7500
                                          Sioux Falls, SD 57117-6077


Discover Bank                             Discover Financial                     Exeter Finance
Discover Products Inc                     PO Box 3025                            PO Box 677
PO Box 3025                               New Albany, OH 43054-3025              Wilmington, OH 45177-0677
New Albany, OH 43054-3025


Exeter Finance LLC                        Exeter Finance LLC                     (p)FORD MOTOR CREDIT COMPANY
AIS Portfolio Services, LP                P.O. Box 167399                        P O BOX 62180
4515 N Santa Fe Ave. Dept. APS            Irving TX 75016, TX 75016-7399         COLORADO SPRINGS CO 80962-2180
Oklahoma City, OK 73118-7901


FedLoan Servicing                         Firstmark/efpwf3                       Ford Motor Credit Company LLC
Attn: Bankruptcy                          121 South 13th Street                  c/o Devlin, Naylor & Turbyfill, P.L.L.C.
PO Box 69184                              Lincoln, NE 68508-1904                 5120 Woodway Dr., Ste. 9000
Harrisburg, PA 17106-9184                                                        Houston, Texas 77056-1725


Freedom Mortgage Corporation              Internal Revenue Service               JPMorgan Chase Bank, N.A.
Attn: Bankruptcy                          P.O. Box 7346                          s/b/m/t Chase Bank USA, N.A.
PO Box 50428                              Philadelphia, PA 19101-7346            JPMC
Indianapolis, IN 46250-0401                                                      c/o National Bankruptcy Services, LLC
                                                                                 P.O. Box 9013
                                                                                 Addison, Texas 75001-9013
Karrie Spencer                            Lincoln Automotive Financial Service   Loan Science, LLC.
211 Troy Lane                             Attn: Bankruptcy                       Firstmark Services
Red Oak, TX 75154-5052                    PO Box 542000                          PO Box 82522
                                          Omaha, NE 68154-8000                   Lincoln, NE 68501-2522
Ocwen Loan Servicing                                 TD Auto Finance LLC                                  TD Auto Finance LLC
Attn: Research/Bankruptcy                            P.O. Box 551080                                      c/o Wilcox Law, PLLC
1661 Worthington Rd Ste 100                          Jacksonville, FL 32255-1080                          P.O. Box 201849
West Palm Beach, FL 33409-6493                                                                            Arlington, TX 76006-1849


U.S. Department of Education                         US Attorney’s Office                                 (p)US BANK
c/o FedLoan Servicing                                601 NW Loop 410, Ste 600                             PO BOX 5229
P.O. Box 69184                                       San Antonio, TX 78216-5597                           CINCINNATI OH 45201-5229
Harrisburg, PA 17106-9184


USAA Federal Savings Bank                            United States Trustee - SA12                         Usaa Federal Savings Bank
RAS Crane, LLC                                       US Trustee’s Office                                  Attn: Bankruptcy
10700 Abbott’s Bridge Road, Suite 1                  615 E Houston, Suite 533                             10750 McDermott Freeway
Duluth, GA 30097-8458                                PO Box 1539                                          San Antonio, TX 78288-1600
                                                     San Antonio, TX 78295-1539

Usaa Federal Savings/Nationstar                      VA Regional Office                                   Val   Verde County
PO Box 619094                                        Office of District Counsel                           c/o   Don Stecker
Dallas, TX 75261-9094                                2515 Murworth Dr                                     711   Navarro, Suite 300
                                                     Houston, TX 77054-1603                               San   Antonio, TX 78205-1749


Val Verde County Appraisal District                  WICHITA COUNTY                                       Wells Fargo Bank, N.A.
P.O. Box 1059                                        C/O PERDUE BRANDON FIELDER COLLINS & MOT             P.O. Box 10438, MAC F8235-02F
Del Rio, TX 78841-1059                               PO BOX 8188                                          Des Moines, IA 50306-0438
                                                     WICHITA FALLS TX 76307-8188


Wells Fargo Jewelry Advantage                        Wichita Appraisal District                           J. Todd Malaise02
Attn: Bankruptcy                                     600 Scott Avenue, Ste. 300                           Malaise Law Firm
PO Box 10438                                         Wichita Falls, TX 76301-2531                         909 NE Loop 410, Suite 300
Des Moines, IA 50306-0438                                                                                 San Antonio, TX 78209-1315


Jose C Rodriguez                                     Julie Marie Blumenkrantz                             R. Bryan Blumenkrantz
342 W Woodlawn, Suite 103                            184 Agua Serena                                      184 Agua Serena
San Antonio, TX 78212-3314                           Del Rio, TX 78840-0633                               Del Rio, TX 78840-0633




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


FORD MOTOR CREDIT COMPANY LLC                        (d)Ford Motor Credit Company, LLC                    US Bank
DEPT. 55953                                          P.O. Box 62180                                       POBox 5229
PO BOX 55000                                         Colorado Springs, Co 80962-4400                      Cincinnati, OH 45201
DETROIT, MI. 48255-0953


End of Label Matrix
Mailable recipients    50
Bypassed recipients     0
Total                  50
